Case 2:18-ml-02814-AB-FFM Document 199-43 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6612




                 EXHIBIT A
                                                                                                EXHIBIT A-1
Case 2:18-ml-02814-AB-FFM Document 199-43 Filed 02/26/19 Page 2 of 2 Page ID
                                 #:6613

 From: Kelly, Frank (SHB} [mailto:fkelly@shb.com]
 Sent: Tuesday, February 12, 2019 1:42 PM
 To: Neil Gieleghem <ng@clrattorney.com>; Efstratis, H. Paul (Paul.Efstratis@leclairryan.com)
 <Paul. Efstratis@leclairryan.com>; Michael Resnick <m resnick@clrattorney.com>
 Subject: 72 documents


 Dear Neil,
           I understand that you have expressed some questions about the 72 documents which you
 have threatened to use in the JCCP, despite some of them being subject to protective orders. You
 should know from the MDL proceedings that Ford is not making a claim of confidentiality regarding
 41 of the 72 documents to which you have been referring.
 Frank



 Frank P. Kelly
 Partner
 Shook, Hardy & Bacon L.L.P.

 415.544.1948 I fkelly@shb   com




 Mail Gate made the following annotations on Tue Feb 12 2019 15:41:32

 CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is
 intended for the person or entity to which it is addressed and may contain confidential and/or
 privileged material. Any unauthorized review, use, disclosure or distribution is prohibited. If
 you are not the intended recipient, please contact the sender by reply e-mail and destroy all
 copies of the original message. Thank you.
